Citation Nr: 0727097	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic hepatitis 
C, currently evaluated as 40 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to March 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It 
does not appear that notice in compliance with the foregoing 
has been provided.  

The Board additionally observes that the most recent 
examination afforded to the veteran was that provided in 
February 2004, and that examination reported symptomatology 
not supported by the record.  For example, the veteran's 
weight was reported as 187 pounds in February 2004 and the 
examiner reported that the veteran's weight had dropped by 45 
pounds in the previous 24 months.  However, outpatient 
treatment records from February 2003 reported his weight then 
at 176 pounds, indicating that, rather than losing weight, 
the veteran had gained 13 pounds by the time of the February 
2004 examination.  Since evidence of malnutrition can be a 
factor entering into the disability evaluation for the 
condition on appeal, it is essential that the examiner 
consult the record to verify history as provided by the 
patient.

The Board observes that the veteran has provided an opinion 
from a nurse practitioner to the effect that several 
disorders (not all of which are service connected) have 
rendered the veteran unemployable.  

The examiner who prepared the February 2004 examination 
report also did not fulfill the examination directives; 
perhaps, in part, because his area of specialty is pulmonary 
diseases, and not diseases of the liver.  In particular, the 
examiner was requested to comment as to "how" the veteran's 
hepatitis C impacts on his physical and sedentary employment.  
But without explaining how in answer to that inquiry, the 
examiner simply indicated that his hepatitis C does impact on 
physical and sedentary employment.  The examiner's comment in 
this regard is of little value because loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Therefore, another opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
obtain the names, addresses of all 
medical care providers, VA and non-VA, 
that treated the veteran for hepatitis C 
since February 2004.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. .

3.  The veteran should be afforded a VA 
medical examination by a physician 
specializing in diseases of the liver to 
determine the degree of impairment caused 
by hepatitis C.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The claims folder should be 
made available to the examiner for review 
before the examination.  After 
examination of the veteran and a review 
of the record, the physician is requested 
to provide an opinion indicating within 
that opinion which of the following ((a), 
(b), or (c)), best describes the degree 
of impairment caused by the hepatitis C:

(a)  Near-constant debilitating 
symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, 
arthralgia, and right upper 
quadrant pain); or

(b)  Daily fatigue, malaise, and 
anorexia, with substantial weight 
loss (or other indication of 
malnutrition), and hepatomegaly, 
or; incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, 
arthralgia, and right upper 
quadrant pain) having a total 
duration of at least six weeks 
during the past 12-month period, 
but not occurring constantly; or

(c)  Daily fatigue, malaise, and 
anorexia, with minor weight loss 
and hepatomegaly, or; 
incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, 
arthralgia, and right upper 
quadrant pain) having a total 
duration of at least four weeks, 
but less than six weeks, during the 
past 12-month period.

For purposes of the opinion to be 
offered, the term "incapacitating 
episode" means a period of acute signs 
and symptoms severe enough to require bed 
rest and treatment by a physician."

Thereafter, the physician must also 
render an opinion indicating whether the 
veteran's hepatitis C, his only service-
connected disability, by itself, renders 
him unable to secure or follow a 
substantially gainful occupation, 
regardless of the veteran's age.  
Marginal employment shall not be 
considered substantially gainful 
employment.

The physician is requested to provide 
adequate reasons and bases to support any 
opinion offered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



